DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed after 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-30 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-30 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1
It is unclear what additional structure is imparted to the recited neutron activator apparatus by the functional phrase “intended to be arranged parallel to the beam axis”.  As best understood, the “longitudinal axis” does not have to be “arranged parallel to the beam axis”. 
The wording to a “first reflector-moderator” is unclear since there is no second reflector-moderator mentioned in claim 1.  A “second reflector-moderator” is only mentioned in claim 13.

The claim states that "bore axis and the longitudinal axis are coaxial".  However, it is unclear how two axis can be coaxial, i.e., share a common axis.  It is unclear whether the axis are "superimposed".
Claim 2
It is unclear how a channel by itself can load material.  The claim is absent any material loading structure. 
Claim 3
The phrase “especially equally distributed” is unclear.  It is unclear whether or not the activation channels are equally distributed.
Claim 4
The phrase “aligned with the proton beam” is unclear.  Claim 1 does not positively recite a “proton beam”.  Thus, subject matter in claim 4 is defined by an intended result to be achieved instead of by positively recited structural features which cause the result.  The recited function does not follow from recited structure.  The claim is incomplete for omitting structural cooperative relationships of elements which allow for the intended result.
Claim 5
The phrases “the aperture”; “its lateral walls”; “the fraction of the thermal energy”; “the Bragg peak outside the metallic target”; “the power density inside the target”; “the 
It is unclear what “its” refers to.
It is unclear what constitutes a “sufficient energy”. 
The mentioned protons, proton beam, thermal energy, power density, and neutrons are not positively recited.  Nor is positively recited the many features being compared to (e.g., “as compared to”).  Thus, subject matter in claim 5 is defined by an intended result to be achieved instead of by positively recited structural features which cause the result.  The recited function does not follow from recited structure.  The claim is incomplete for omitting structural cooperative relationships of elements which allow for the intended result.
Claim 6
The phrases “the aperture”; “the hollow conical target; “its lateral walls”; “the stresses”; “the temperature gradients”; “the elastic limit”; “the cooling liquid temperature”; and ”the boiling point” lack proper antecedent basis. 
It is unclear what “its” refers to.
The mentioned protons, proton beam, energy, stresses, temperature gradients, elastic limit, and cooling liquid temperature are not positively recited.  Thus, subject matter in claim 6 is defined by an intended result to be achieved instead of by positively recited structural features which cause the result.  The recited function does not follow from recited structure.  The claim is incomplete for omitting structural cooperative relationships of elements which allow for the intended result.

Claim 7
The claim twice mentions “a flow guide”.  It is unclear whether there are two separate flow guides. 
The phrase “the outlet channel” lacks proper antecedent basis.
The claim mentions an “outlet channel” and then “an outlet channel”.  It is unclear whether there are two separate outlet channels.
Claim 8
Claim 4 mentions “a cooling area”.  Claim 7/4 refers to “the cooling area”.  Claim 8/7/4 mentions “a cooling area”.  It is unclear whether there are two separate cooling areas.
Claim 9
The phrase “the aperture of the conical target” lacks proper antecedent basis.
The phrase “the aperture . . . is comprised between 20° and 45°” is unclear in its meaning.
Claim 12
It is unclear what element has the “overall dimension”.
Claim 15
Claim 2 mentions “at least one activation channel”.  Thus, in claim 15/2 “the activation channel” lacks proper antecedent basis.
Claim 16
It is unclear what radioisotope is “suitable for Nuclear Medicine applications”.
It is unclear how use of the apparatus of claim 14 further limits the structure of said apparatus. 
Claim 17
It is unclear what constitutes an “energy suitable for neutron activation of said material”.
It is unclear how the material is activated.  It is unclear whether “thereby activating said material” is a part of step (c) or part of some different step.
Claim 19
The claim wording is unclear and appears to include redundancy.  For example, if the material is contained within a microparticle (or nanoparticle) then wouldn’t the material inherently have to be a microparticle (or nanoparticle)?
The wording “for example” is unclear in its meaning.  It is unclear whether Holmium-oxide microparticles or nanoparticles are being positively recited.
Claims 20-21
The phrase “the overall dimension” lacks proper antecedent basis.
Claim 25
It is unclear how use of the apparatus of claim 16/14 further limits the structure of said apparatus.
It is unclear whether 166Ho, 186Re, 188Re, 177Lu, 198Au, 90Y, 227Ra, and 161Tb are being positively recited.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the 


Claims 1-3 and 10-30, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Malyshkov (WO 2016/037656A1) in combination with either Stanton (US 3,325,371) or Piefer (US 2013/0142296).   
Claims 1-3, 11, 13-15, and 17
Malyshkov (cited via IDS) discloses a neutron activator for neutron activation of a material.  The neutron activator is configured to produce neutrons from an interaction with a proton beam (page 14, lines 22-24) emitted along a beam axis (i.e. along the tube 70).  Note Figures 3d and 3j.  The proton beam has an energy between 16 MeV and 100 MeV, and a beam intensity up to 1 mA (e.g., page 14, lines 22-25).  A neutron source comprises a metallic target (71) (e.g., page 14, lines 22-24) with a longitudinal axis intended to be arranged parallel to the beam axis (Figure 3j).  
Malyshkov also discloses a beryllium reflector-moderator (5) (e.g., page 10, lines 7-9; "reflector 5 is made of graphite or beryllium, which furthermore allows slowing down, or moderating the epi-thermal neutron energy").  The reflector-moderator is peripheral to the neutron source (Figures 3c-e).  The reflector-moderator comprises a neutron activation area (e.g., Figure 3d: the area holding the source 71 as well as grooves/holes 30 in Figure 1a and 4).  The neutron activation area is configured to accommodate the neutron source (Figure 3d) and the material to be activated.  For example, the grooves / holes (30) in the diffusor (3), which diffusor is located inside the 
The neutron activation area also comprises a bore extending along a bore axis.  The bore accommodates the neutron source (71).  The bore axis and the longitudinal axis (of the neutron source) are coaxial (e.g., Figure 3d: the bore for the beam tube 70). 
The neutron activation area further includes an activation channel machined in the reflector-moderator (e.g., page 7, lines 12-18; page 12, lines 6-30).  That is, channel grooves are present not just in the diffusor (3) but also in the moderator (5).  For example, Figure 1b shows sample holders (4) inserted in holes in the shielding (60).  However, to reach the diffusor (3), the holders (4) penetrate each of the shielding (60), the moderator (6) and the reflector (5) (Figure 4).  This disclosed feature is supported at page 14, line 30 to page 15, line 2, which states "the samples of materials to be activated ... are positioned in tubes 40 ... which are in turn inserted in the diffusor 3, through the shielding 60, the moderator 6 and the reflector 5".  Thus, there are channels machined in the moderator (5).  Each activation channel is configured to hold material to be activated (e.g., page 7, lines 12-18; page 14, line 30 to page 15, line 2).  The holders (4) contain capsules (41) having the material (9) (e.g., Figure 3k).
Stanton and Piefer each show that it is well known in the art to have an activation channel (which holds a material to be activated by a neutron source) be parallel to an axis of a bore (which holds a neutron generating source target).  Stanton discloses (e.g., Figure 2) an activation channel (having material 11) parallel to an axis of a bore (having a neutron source 9).  Piefer discloses (e.g., Figure 2) an activation channel (having material 50) parallel to an axis of a bore (having a neutron source 16).  

One of ordinary skill in the art would realize that channels/bores that hold a neutron source and a material could be implemented relative to each other with few various arrangements which allow for the material to be activated.  The skilled artisan would understand that these few various arrangements would include a parallel arrangement (as suggested by Stanton and Piefer), a perpendicular arrangement, or an arrangement at any angle between parallel and perpendicular.  The choice of one of these few various arrangements would necessarily involve certain design characteristics (spacing availability, materials, size, costs, etc.) that are obviously more desirable in light of the specific neutron activator design.  The skilled artisan would also understand that Malyshkov’s activation channel and bore relationship arrangement could be modified without departing from the scope of the invention.  Thus, it would have been obvious to one of ordinary skill in the art to have modified Malyshkov to have implemented a parallel (activation channel and bore) arrangement, as suggested by Stanton and Piefer, to meet a particular neutron activator design.  The result of the modification would have been predictable to the skilled artisan.
Claim 10
Malyshkov discloses a target made of Beryllium (e.g., page 14, line 22).
Claims 12 and 20-21
The configuration (e.g., overall dimension) of a claimed item is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed item was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Claims 16 and 25
Malyshkov discloses producing β− emitting radioisotopes.  For example, note page 16, line 26 to page 17, line 3.
Claims 18 and 26
Malyshkov discloses cooling the target (e.g., page 11, line 21).  Modification of Malyshkov to have enhance heat transfer by optimizing the coolant flow in a particular neutron activator design would have been obvious to one of ordinary skill in the art.
Claim 19
The skilled artisan would understand that a smaller element could cool more rapidly.  Additionally, even Applicant acknowledges [0128] that it is well known for material which is to be activated to be contained within holmium oxide submicronic particles.  Thus, to have employed in Malyshkov material in the form of microparticles or nanoparticles, to enhance heat transfer, would have been obvious to one of ordinary skill in the art.
Claims 22-24 and 27-30
The skilled artisan would recognize that Malyshkov apparatus could be equipped with different sized generators to provide different proton beams for different types of reactions.  Modification of Malyshkov to have used proton beams of certain energies and intensities, to have achieved certain desired reactions, would have been obvious to one of ordinary skill in the art.

Claims 4-9, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Malyshkov in combination with either Stanton or Piefer as applied to claim 1 above, and further in view of Willis (US 2010/0067640).
Willis shows (e.g., Figure 1) that it is well known in the art to use a target (10) of hollow conical shape, and a flow guide (24, 26) that is at least partly conical [0028].  The use of a conical target allows for lower surface power densities [0013].  Further modification of Malyshkov to have used a conical target and flow guide for lower surface power densities, as suggested by Willis, would have been obvious to one of ordinary skill in the art.  
Further modification of the selectable features to the power density, the number of neutrons generated, and the aperture angle, in Malyshkov to meet a particular output in a particular neutron activator design is within the skill of the artisan.  Also, keeping Malyshkov’s cooling liquid temperature below its boiling point to optimize heat transfer is also within the skill of the artisan.  Thus, Modification of Malyshkov to have the power density reduced to at least 50%, have the number of generated neutrons be at least 70%, have an aperture angle between 20° and 45°, and keep cooling liquid temperature below the boiling point, would have been obvious to one of ordinary skill in the art.  

The Applied References
For Applicant’s benefit, portions of the applied reference(s) have been cited (as examples) to aid in the review of the rejection(s).  While every attempt has been made to be thorough and consistent within the rejection, it is noted that the prior art must be , including any disclosures that may teach away from the claims.  See MPEP 2141.02 (VI).

Application Status Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  For questions on access to the Private PAIR system, contact the Electronic Business Center at 866-217-9197 (toll-free).  For assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

Interview Information
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Contact Information
Examiner Daniel Wasil can be reached at (571) 272-4654, on Monday-Thursday from 10:00-4:00 EST.  Supervisor Jack Keith (SPE) can be reached at (571) 272-6878.


/DANIEL WASIL/
Examiner, Art Unit 3646
Reg. No. 45,303



/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646